Citation Nr: 0605456	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  96-51 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a chronic 
gastrointestinal disability.

3.  Entitlement to service connection for a gastrointestinal 
disability secondary to service-connected post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for prostatitis.

5.  Entitlement to service connection for a chronic back 
disability.

6.  Entitlement to service connection for sinusitis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the St. Louis, Missouri, 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).

In December 2003, the Board remanded the case to the RO for 
the development of additional evidence.

The issue of entitlement to service connection for a chronic 
gastrointestinal disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
issue of entitlement to service connection for a 
gastrointestinal disability secondary to PTSD is inextricably 
intertwined with the claim for direct service connection for 
a gastrointestinal disorder.  The Board will defer 
adjudication of the secondary claim pending completion of the 
actions on remand of the direct claim.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran sustained a laceration of the left knee in a 
motorcycle accident prior to entering service.

3.  The veteran sustained additional strain and injury of the 
left knee during service, and the disability of the knee 
worsened during service.

4.  The left knee disability present in service continued 
after service, and is currently diagnosed as degenerative 
joint disease.

5.  The veteran had prostatitis in service that resolved 
prior to his separation from service.

6.  Since service, the veteran has had a very small number of 
episodes of prostatitis, without evidence of a chronic 
prostate disorder.

7.  The veteran was not treated for any injury or disease of 
the back during service.

8.  Lumbosacral strain and degenerative joint disease each 
had onset after service; degenerative arthritis became 
manifest more than a year after separation from service.

9.  The veteran has received treatment for sinusitis during 
and since service.




CONCLUSIONS OF LAW

1.  Left knee disability was aggravated in service.  
38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2005).

2.  No chronic or significantly recurrent prostatitis was 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

3.  No low back disability was incurred or aggravated in 
service.  Id.

4.  Lumbar spine arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

5.  Sinusitis was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notice provided in January 
2004 fulfills the requirements under the VCAA to notify the 
veteran regarding the development of relevant evidence, 
including the requirement to notify the veteran to submit all 
pertinent evidence in his possession.  VA has conducted all 
appropriate development of evidence relevant to this case, 
and has secured all available pertinent evidence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In this case, VA issued the January 2004 VCAA letter after 
the initial adverse rating decisions of 1996.  VA followed 
proper procedures, however, in subsequent actions.  The Board 
remanded the case in November 2003.  The RO provided the 
required notice in January 2004.  The veteran has had a 
meaningful opportunity to participate in the processing of 
his claim.  To the extent that VA has failed to fulfill any 
duty to notify and assist the veteran, the Board finds such 
error to be harmless error that would not reasonably affect 
the outcome of the case.

Left Knee Disability

The veteran contends that he has a chronic left knee 
disability that was aggravated in service.  He reports that 
his problems with the knee began with injury in a motorcycle 
accident in 1968, just before he entered service.  He asserts 
that the condition of the knee was aggravated in his initial 
service training, by rigorous physical demands and 
insufficient treatment of the incompletely healed injury.  He 
also reports that he reinjured the knee in Vietnam in 1969, 
when he fell and struck the knee inside a helicopter while he 
was helping to evacuate wounded men.  He has provided this 
history in written statements, and in a June 1997 hearing 
before a hearing officer at the RO.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A veteran 
will be considered to have been in sound condition when 
examined and accepted for service, except as to disorders 
noted on entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2005).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

The veteran had a left knee injury that existed prior to his 
service.  The report of the July 1968 examination of the 
veteran for entrance into service contains notation of a 
history of a recent motorcycle accident, and findings of 
abrasions and a scar on the veteran's left knee.

There is evidence that the veteran's preexisting left knee 
disorder increased in disability during service.  Private 
hospital records from 1968 show that injuries from a July 
1968 motorcycle accident included a laceration of the left 
knee.  Service medical records include notes of treatment in 
August 1968 for an open lesion of the left knee at the site 
of a previous injury.  In March 1970, the veteran was seen 
for pain and weakness in his left knee since a preservice 
motorcycle accident.  The examiner listed an impression of 
strain of the knee.  In 1996, several men who had served with 
the veteran submitted statements corroborating the veteran's 
problems with his knee during training in 1968.  Two men 
corroborated portions of the events surrounding the veteran's 
reported reinjury of his left knee in August 1969.

On the report of a June 1970 examination of the veteran for 
separation from service, the examiner checked normal for the 
condition of the veteran's lower extremities.  

The accounts from men who served with the veteran corroborate 
his increased knee disability during training, and the 
occurrence of the additional knee injury in 1969.  In March 
1970, a few months before separation from service, the 
veteran had symptomatic left knee strain.  The combined 
evidence that the veteran's left knee disability increased in 
service at least balances the lack of left knee findings in 
the service separation examination.

There has been no specific finding that an increase in the 
veteran's left knee disability during service was due to the 
natural progress of a disease.  Therefore, the Board 
considers the preexisting injury to have been aggravated by 
service.

There is evidence that the left knee disability aggravated in 
service has continued through the present.  The veteran, his 
parents, and a longtime coworker have all stated that the 
veteran has had continuing left knee problems since service.  
Medical records from 1996 forward reflect that the veteran 
has degenerative joint disease in his left knee.

There is a gap in medical records regarding the left knee 
between 1970 and 1996.  The veteran has reported that the 
records are unavailable for the family physician who treated 
him for his knee problems for many years after service.  VA 
medical records from 1994 forward reflect that the veteran 
has been found to have morbid obesity.  In July 2005, a VA 
practitioner expressed the opinion that it was more likely 
that the degenerative joint disease in the veteran's left 
knee was related to his obesity, and not to events in 
service.

The veteran and his parents and coworker state that the 
veteran has had ongoing left knee symptoms since service.  
These statements are in approximate balance with the VA 
practitioner's opinion that the current left knee disorder is 
not related to service.  Giving the benefit of the doubt to 
the claimant, the Board finds that current degenerative joint 
disease in the veteran's left knee has developed from the 
aggravation in service of a preexisting knee injury.  The 
Board grants service connection for the left knee disability.

Prostatitis

The veteran contends that he has recurrent prostatitis that 
first occurred during service.  His service medical records 
reflect that he was seen in October 1969 for urethral 
discharge and burning with urination.  He was diagnosed with 
gonorrhea.  In December 1969, he was found to have chronic 
prostatitis secondary to gonorrhea.  Persistent prostatitis 
was noted in January and February 1970, and was treated with 
medication through at least March 1970.  On follow-up in May 
1970, the veteran reported only symptoms of dysuria.  On 
examination, the prostate was normal.  No prostate or other 
genitourinary disorder was found on the veteran's service 
separation examination in June 1970.

The veteran filed a claim for service connection for 
prostatitis in 1972.  In August 1972, the veteran was 
admitted to a VA hospital for observation for epigastric 
distress, straining with urination, and occasional burning 
with urination.  He had no present urethral discharge.  On 
examination, his prostate was not enlarged and not unduly 
tender.  The physician listed an impression of observation 
for urinary tract infection.  In December 1972, the RO denied 
service connection for prostatitis.

VA outpatient treatment notes from October 1994 reflect that 
the veteran's prostate was normal on examination.  In July 
1996, in a VA outpatient consultation for hypertension, 
fatigue, and shortness of breath, examination of the 
veteran's prostate revealed that it was normal in size, but 
was tender.  The examiner's impression was prostatitis.  In 
October 1996, the veteran again requested service connection 
for prostatitis.

VA outpatient treatment notes from 1997 forward reflect that 
the veteran is under treatment for diabetes mellitus, with 
symptoms including polyuria.  In May 2000, the veteran 
reported difficulty with urination.  On examination, the 
prostate was moderately enlarged, and slightly tender.  The 
examiner's impression was possible prostatitis.

On VA examination in July 2004, the veteran reported having 
had a sexually transmitted disease and prostatitis during 
service.  He indicated that he had been treated with multiple 
antibiotics, and that it had taken five months to resolve the 
prostatitis.  He reported that since service he had 
experienced several bouts of prostatitis, but none that had 
required treatment by a physician or the use of antibiotics.  
At the time of the examination, the veteran reported urinary 
hesitancy and dysuria, without urinary frequency, disruption, 
or strain.  The examiner found that the veteran's prostate 
had 1+ enlargement, with no masses.  The examiner concluded 
that the veteran's prostatitis was presently resolved, and 
was not problematic at present.

The veteran had prostatitis in service, but it was found to 
have resolved in May 1970, prior to the veteran's separation 
from service.  Post-service medical records show a possible 
urinary tract infection in 1972, prostatitis in 1996, and 
possible prostatitis in May 2000.  Those findings constitute 
a few episodes over a long period, and are not sufficient to 
show that the veteran has chronic prostatitis.  His 
occasional prostate symptoms have not been shown to be so 
recurrent as to be considered an ongoing condition.  As he 
did not have prostatitis on the most recent examination, and 
he is not shown to have chronic or significantly recurrent 
prostatitis, the preponderance of the evidence is against 
service connection for prostatitis.

Back Disability

The veteran contends that he has a low back disorder that was 
treated in service, and has continued to bother him since 
service.  

In a July 1968 medical history completed for entrance into 
service, the veteran reported a history of back strain.  No 
back disorder was noted on his July 1968 service entrance 
examination.  During service, the veteran was seen for 
musculoskeletal complaints involving the left knee, right 
side, and the right clavicle and shoulder.  He was treated in 
October 1969 for a skin disorder with pustules in the 
lumbosacral region and on the back of the neck.  There is no 
record of any musculoskeletal complaint or treatment 
involving the back.  No back disorder was noted on the 
veteran's June 1970 service separation examination.

The claims file contains records, dated in 1968 through 1996 
of the veteran's treatment at a private hospital in Neosho, 
Missouri.  In July 1972, the veteran was noted to have 
lumbosacral strain.  In August 1972, private physician 
Richard J. Betz, M.D., wrote that he had seen the veteran in 
July 1972 for lumbosacral strain.  Dr. Betz stated that no x-
rays were taken.

VA outpatient treatment notes from October 1994 reflect the 
veteran's report of a recent fall from an eight foot ladder.  
X-rays of the veteran's lumbosacral spine taken at VA 
facilities in 1994 and 1996 showed very minimal degenerative 
joint disease.

In April 1998, private physician Aly M. Mohsen, M.D., saw the 
veteran for evaluation of back pain, hip pain, and abdominal 
pain.  The veteran reported that he had been diagnosed with 
PTSD.  Dr. Mohsen found that the veteran had limitation of 
motion of his lumbosacral spine, and significant paraspinal 
muscle spasm.  Dr. Mohsen concluded that the veteran had 
chronic myofascial pain syndrome involving the lower lumbar 
spine, associated with PTSD.

In a 2004 letter, VA asked Dr. Mohsen to provide the 
rationale for his opinion that the veteran's lumbar area pain 
was associated with PTSD.  Dr. Mohsen did not reply.

On VA examination in July 2004, the veteran reported that he 
had hurt his low back before service, in 1964, when he fell 
in his yard.  He reported that he had been paralyzed for 
twenty minutes at the time of the injury, but that he had 
recovered well.  He related an incident during service in 
which he had fallen hard due to the abrupt movement of the 
helicopter he was on.  He stated that he had landed on his 
knees and had strained or sprained his low back.  He 
indicated that he had experienced progressive low back pain 
over the last 30 years.  Examination of the veteran's low 
back revealed pain on motion and limitation of motion.  X-
rays were requested but apparently were not obtained.  The 
examiner's diagnosis was chronic lumbosacral sprain/strain.

In July 2005, a VA practitioner reviewed the veteran's claims 
file, and provided the opinion that it was not at least as 
likely as not that the veteran's chronic lumbosacral strain 
was related to events in service.  The practitioner opined 
that it was more likely that the low back disorder was 
related to the veteran's obesity disorder.

Arthritis is one of a list of specified chronic diseases for 
which service connection may be presumed if the disease 
became manifest to a degree of 10 percent disabling or more 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

There is no medical evidence that the veteran had any disease 
or injury of the low back during service.  Medical records 
show that he had lumbosacral strain in 1972, approximately 
two years after service.  Minimal lumbosacral arthritis was 
not found until more than twenty years after service.

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  In the 
absence of explanation of the rationale, Dr. Mohsen's 
statement that the veteran's low back pain is associated with 
his PTSD does not persuasively show that the low back 
disorder is proximately due to or the result of the veteran's 
service-connected PTSD.

In documents supporting his 1996 claims, the veteran reported 
a history of a left knee injury in a 1969 fall aboard a 
helicopter.  He did not attribute a back injury to the 1969 
incident until 2004.  The evidence that current back problems 
began after service is more persuasive than the assertion 
that they began during service.  Overall, the preponderance 
of the evidence is against service connection for the 
veteran's low back disability.



Sinusitis

The veteran contends that he has sinusitis that began during 
service.  Service outpatient treatment notes from November 
1969 reflect that the veteran was prescribed medication for 
sinusitis.  No sinus disorder was noted on the report of the 
veteran's June 1970 service separation examination.  After 
service, treatment notes from 1972 indicate that Dr. Betz 
prescribed medication for the veteran for sinusitis.  The 
claims file contains additional medical records from the 
1970s forward that refer to the veteran having sinusitis.  
The veteran underwent sinus surgery in a VA facility in 1998.

On VA examination in July 2004, the veteran reported having 
had sinusitis since his service in Vietnam in 1970.  The 
examiner's impression was chronic sinusitis.  A VA 
practitioner who reviewed the veteran's claims file in July 
2005 opined that it is at least as likely as not that the 
veteran's chronic sinusitis is related to his time in 
service.

The veteran has received treatment for sinusitis during 
service and since service.  The record supports service 
connection for sinusitis.


ORDER

Entitlement to service connection for a left knee disability 
is granted.

Entitlement to service connection for prostatitis is denied.

Entitlement to service connection for a chronic back 
disability is denied.

Entitlement to service connection for sinusitis is granted.




REMAND

The veteran contends that he has a chronic gastrointestinal 
disability, including peptic ulcer disease, hiatal hernia, 
and the presence of H. pylori bacteria, and that the 
disability was incurred in service.  He asserts that 
gastrointestinal symptoms began during service and have 
continued through the present.

Peptic ulcer disease is one of a list of specified chronic 
diseases for which service connection may be presumed if the 
disease became manifest to a degree of 10 percent disabling 
or more within one year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In May 1970, toward the end of his active service, the 
veteran received treatment for epigastric burning and nausea.  
He was diagnosed with a peptic duodenal bulb ulcer in 
December 1971, more than a year after separation from 
service.  The treatment records from 1971 reflect the 
veteran's report of intermittent vomiting and abdominal 
cramps since service in 1970.

Medical records from 1980 and from the 1990s forward show 
gastrointestinal complaints.  No active duodenal ulcer was 
found on upper gastrointestinal (UGI) series x-rays in 1980, 
1994, and 1996, but hiatal hernia was found in 1994, and a 
diagnosis of gastroesophageal reflux disease was listed in 
1997.  Use of medication for gastrointestinal symptoms was 
noted as recently as 2001.  On VA examination in July 2004, 
the examiner listed diagnoses of current hiatal hernia, and 
previous history of peptic ulcer disease.  In July 2005, a VA 
practitioner expressed an opinion regarding the likelihood of 
a relationship between a current hiatal hernia and PTSD.  The 
Board finds that it is not clear from the record whether any 
gastrointestinal disorder has continued from the abdominal 
symptoms noted in service in 1970 or the peptic ulcer disease 
diagnosed after service in 1971.  There is no record of UGI 
series x-rays more recent than 1996.  Therefore, the Board 
will remand the case for a new x-ray examination for 
determine whether the veteran has current peptic ulcer 
disease.



Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should schedule the 
veteran for UGI series x-rays, with 
diagnostic interpretation as to whether 
the veteran has chronic or recurrent 
peptic ulcer disease.

2.  Thereafter, the AMC or RO should 
review the claim for service connection 
for a gastrointestinal disorder.  If the 
claim remains denied, the AMC or RO should 
issue a supplemental statement of the 
case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


